Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-4 and 6-7 of N. Chang et al., US 16/338,166 (Oct. 10, 2017) are in condition for allowance.  

Election/Restrictions 

Applicant previously elected Group (I), claims 1-7, with traverse, in the Reply to Restriction Requirement filed on June 29, 2020.  Claims 8, 12 and 13 to the non-elected invention of Groups (II), (IV) and (V) are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b).  The claims to the invention of Group (III) have been cancelled by Applicant.  

Examiner Amendment

Claims 1-4 and 6-7 are in condition for allowance subject to an Examiner’s amendment to the record below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s amendment was given in a telephone interview with Randall J. Peck on June 2, 2022.  


Amend the claims as follows:

In claim 1, the phrase:

“									”
    
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


is intended to read as:

“with the proviso that sum s + h = 6”.  

Cancel claims 8, 12, and 13.  

Withdrawal Claim Rejections 35 U.S.C. 112(a) 

Rejection of claims 1-4 and 6-7 under 35 U.S.C. 112(a) as failing to comply with the written description requirement (new matter) is withdrawn in view of Applicant’s amendment simplifying the structure and Applicant’s argument.  The claim 1 amendment at issue is supported by claim 1 as originally filed in further view of specification paragraph [0008] as argued by Applicant.  The subject proviso addresses the case where s = 2.  When s = 2, only one R1aR1bR1cC remains in the formula (I-a).  The subject proviso simply requires that when this remaining R1aR1bR1cC is (C6-C20)aryl, it must be substituted with substituent SUB.  


Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by F. Uhlig et al., 90 Phosphorus, Sulfur and Silicon and the Related Elements, 29-39 (1994) (“Uhlig”) is withdrawn in view of Applicant’s argument.  The cited compound:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


does meets each and every limitation of instant claims 1-4, when:

(c) any two of variables R1aR1bR1c in the same or different R1aR1bR1cC group are bonded together to form a divalent group, -R11-, wherein –R11- is a CH2 or a (C3-C20)hydrocarbylene and each of R1aR1bR1c independently is H or (C1-C20)hydrocarbyl.  

because the phenyl group of RN 162547-29-7 does not meet the limitation “any two of variables R1aR1bR1c in the same” “R1aR1bR1cC group are bonded together to form a divalent group”. This is because the alleged “(C3-C20)hydrocarbylene” within the phenyl group is not divalent due to the aromatic double bonds.  


Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

The closest prior art of record is F. Uhlig et al., 90 Phosphorus, Sulfur and Silicon and the Related Elements, 29-39 (1994) (“Uhlig”).  As discussed above, Uhlig discloses compound RN 162547-29-7 depicted below.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The above, compound differs from instant claim 1 limitation (c) for the reasons discussed above.  This compound also does not meet claim 1 limitation (a) because the phenyl group is missing required substituent “SUB”.  

Uhlig does not motivate one of ordinary skill in the art to select the above prior art and thereafter make the specific structural modification(s) of substituting at least one of the phenyl groups with claimed substituent “SUB”, so as to arrive at an instantly claimed compound, with a reasonable likelihood of success that the resulting compound would have useful properties. MPEP § 2143(E), Example 4; MPEP § 2143(B), Example 9.  Motivation to structurally modify the above compound is absent as the art of record does not provide a substantial utility for this compound.  MPEP § 2144.09(VI); citing In re Lalu, 747 F.2d 703, 223 USPQ 1257 (Fed. Cir. 1984); see also, In re Albrecht, 514 F.2d 1389, 1396, 185 USPQ 585, 590 (CCPA 1975).  See Role (RL) in CAS Abstract and Indexed Compound, F. Ulig et al., 90 Phosphorus, Sulfur and Silicon and the Related Elements, 29-39 (1994).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622